Harrison, J. The appeal in this case is from an order of the Chicot circuit court, approving the bond of Samuel E. "Wbithorne, as county treasurer, against objections filed thereto by appellant. The only point in this case, not decided in the case of Hodgkin vs. Holland, collector, etc., ante, is this: the bond first offered having been rejected, and the treasurer required to give a good and sufficient one in the penal sum of $60,000, the bond in question, presented under the order, was in the sum of $65,000. "We are unable to see how the validity of the bond could be affected by the penalty being larger than that required. If not a literal, it was a substantial and strict, compliance with the order. Affirmed.